ORDER
TSOUCALAS, Senior Judge:
Upon consideration of The Torrington Company’s (“Torrington”) motion for judgment on the agency record pursuant to Rule 56.2 of this Court, the Department of Commerce, International Trade Administration’s (“Commerce”) response to Torring-ton’s motion, and all other papers and proceedings herein, it is hereby
Ordered that the matter is remanded to Commerce to apply to the final scope ruling, entitled Final Scope Ruling — Antidumping Duty Order on Cylindrical Roller Bearings and Parts Thereof from Japan — Regarding a Certain Cylindrical Roller Bearing Produced by Koyo Seiko Co., Ltd., and Imported by Koyo Corporation of U.S.A. (Aug. 10, 1998), an effective date in accordance with this Court’s holding in Timken Co. v. United States, 21 CIT 889, 972 F. Supp. 702 (1997), aff’d sub nom. Koyo Seiko Co., Ltd. v. United States, 155 F.3d 574 (Fed. Cir. 1998).